UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4938
ANDREA JOY JAMES, a/k/a Dee,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-98-128)

                  Submitted: December 21, 2000

                      Decided: April 25, 2001

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregory J. Ramage, LAW OFFICE OF GREGORY RAMAGE,
Raleigh, North Carolina, for Appellant. Janice McKenzie Cole,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JAMES
                             OPINION

PER CURIAM:

   Andrea Joy James was convicted of conspiracy to possess with
intent to distribute cocaine base, in violation of 21 U.S.C. § 846
(1994), and possession of cocaine base with intent to distribute, in
violation of 21 U.S.C. § 841(a) (1994). At sentencing, the district
court attributed 80.9 kilograms of crack cocaine to James. After the
district court imposed a two-level enhancement pursuant to U.S. Sen-
tencing Guidelines Manual § 3C1.1(c) (1998) for James’ leadership
role in the offense, the applicable guideline range for each offense
was 292 to 365 months. The district court sentenced James to two
concurrent 330-month sentences, and James timely appealed. On
appeal, James contends that her conviction and sentence violate
Apprendi v. New Jersey, 530 U.S. 466 (2000). She also contests the
district court’s factual findings regarding the amount of cocaine
attributable to her and her role in the offenses.

   We find James’ contentions meritless. We reject James’ Apprendi
challenge because, assuming that an error did occur, James cannot
demonstrate that the error affected her substantial rights. See United
States v. White, ___ F.3d ___, 2001 WL 87453 (4th Cir. 2001). We
also reject James’ challenges to the district court’s factual findings
because those challenges consist of nothing more than baldly conclu-
sory denials and fail to make the kind of affirmative showing of inac-
curacy required to prevent the district court from adopting the
information contained in the presentence report. See United States v.
Love, 134 F.3d 595, 606 (4th Cir. 1998) ("Without an affirmative
showing the information is inaccurate, the court is free to adopt the
findings of the [presentence report] without more specific inquiry or
explanation.").

  Accordingly, we affirm James’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately represented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED
                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 99-4938
ANDREA JOY JAMES, a/k/a Dee,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-98-128)

                  Submitted: December 21, 2000

                      Decided: April 25, 2001

 Before WIDENER, WILKINS, and NIEMEYER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregory J. Ramage, LAW OFFICE OF GREGORY RAMAGE,
Raleigh, North Carolina, for Appellant. Janice McKenzie Cole,
United States Attorney, Anne M. Hayes, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. JAMES
                             OPINION

PER CURIAM:

   Andrea Joy James was convicted of conspiracy to possess with
intent to distribute cocaine base, in violation of 21 U.S.C. § 846
(1994), and possession of cocaine base with intent to distribute, in
violation of 21 U.S.C. § 841(a) (1994). At sentencing, the district
court attributed 80.9 kilograms of crack cocaine to James. After the
district court imposed a two-level enhancement pursuant to U.S. Sen-
tencing Guidelines Manual § 3C1.1(c) (1998) for James’ leadership
role in the offense, the applicable guideline range for each offense
was 292 to 365 months. The district court sentenced James to two
concurrent 330-month sentences, and James timely appealed. On
appeal, James contends that her conviction and sentence violate
Apprendi v. New Jersey, 530 U.S. 466 (2000). She also contests the
district court’s factual findings regarding the amount of cocaine
attributable to her and her role in the offenses.

   We find James’ contentions meritless. We reject James’ Apprendi
challenge because, assuming that an error did occur, James cannot
demonstrate that the error affected her substantial rights. See United
States v. White, ___ F.3d ___, 2001 WL 87453 (4th Cir. 2001). We
also reject James’ challenges to the district court’s factual findings
because those challenges consist of nothing more than baldly conclu-
sory denials and fail to make the kind of affirmative showing of inac-
curacy required to prevent the district court from adopting the
information contained in the presentence report. See United States v.
Love, 134 F.3d 595, 606 (4th Cir. 1998) ("Without an affirmative
showing the information is inaccurate, the court is free to adopt the
findings of the [presentence report] without more specific inquiry or
explanation.").

  Accordingly, we affirm James’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately represented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED